Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on Aug 10, 2021.  These drawings are approved. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4 and 8-10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hiroshi (JP 2007186886) (see IDS).  
RE claims 1, 8, and 10, Hiroshi (JP 2007186886) discloses an attachment to be mounted to a distal end of a work vehicle arm, the attachment ((see Exhibit A) having a lower frame (4) holding a workpiece and an upper frame (5) rotatably holding the lower frame, wherein the attachment comprises rotation braking means (see Exhibit B) for braking rotation of the lower frame. Note that Hiroshi ‘s device (JP 2007186886) discloses an annular flange (5b), a mounting frame (4), and a hydraulic motor (10) (see Exhibit B), pinions (12a), swivel bearings (12), and gear teeth, wherein one the structural 
[0012] Further, in the attachment for a work machine of the present invention, the arm and the hydraulic cylinder are supported by a frame. The hydraulic motor and the frame are supported by brackets. As a result, the hydraulic motor can apply a braking force to the frame to which the arm is attached, so that the hydraulic motor can be used as a braking mechanism when the arm is rotated by applying it. Therefore, in the attachment for a work machine of the present invention, it is possible to maintain a state in which a constant braking force is applied for a long period of time even when the attachment is rotated by turning it for a long time. 

Exhibit A				Exhibit B
   
    PNG
    media_image1.png
    300
    258
    media_image1.png
    Greyscale
             
    PNG
    media_image2.png
    190
    242
    media_image2.png
    Greyscale

Note that one of the structural elements including an annular flange (5b), a mounting frame (4), and a hydraulic motor (10) (see Exhibit B), pinions (12a), swivel bearings (12), and gear teeth could be “an external force.” For instance, Fig. 2 of Hiroshi ‘s device (JP 2007186886) shows a pinion (11) which could be considered as “an external force” to apply force to rotate the lower frames. Moreover, one of the hydraulic motor (9 or 10) and a hydraulic circuit (60) (See paragraph [0036]) which are an operation unit for operating the rotation braking means. 
RE claim 10, the braking means of Hiroshi (JP 2007186886) is capable of being attached to the attachment or the grapple by a mounting part which could be one of an 
RE claim 3, Hiroshi (JP 2007186886) teaches pinions (11) and gear teeth, which are an adapter having a surface press-contacted by the rotation braking means is disposed on the lower frame (See paragraph [0025]).
RE claim 4, Hiroshi (JP 2007186886) also teaches the lower frame (4) has claws (2, 2) for gripping the workpiece and the attachment includes a grapple (See Exhibit B).
RE claim 9, Hiroshi (JP 2007186886) also provides a motor drive means (see Exhibit B and paragraph [0026]) for rotating the lower frame (4); and a pump (22), a hydraulic circuit (see Fig. 4), a switching valve (24), an oil tank (21), a cylinder relief valve (36), and a brake valve (62) (See paragraphs [0036-0043]), which are a motor drive stopping means for stopping driving the motor drive means by causing the rotation braking means to apply braking to the rotation.

Claims 1, 3, 4 and 8-10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by LaBounty (4,017,114). 
RE claims 1, 8, and 10, LaBounty (4,017,114) discloses an attachment (See Figs. 1-5) to be mounted to a distal end of a work vehicle arm (see Figs. 1 and 2), the attachment (see Figs. 2, 3, and 4) having a lower frame (18.3) holding a workpiece and an upper frame (16) (See Fig. 3) rotatably holding the lower frame (18.3 and 20.3), wherein the attachment comprises rotation braking means (see from Col. 2, line 56 to Col. 3, line 43), which are one of a mounting plate (16); a ring gear (18.1); bearings (18.2), as shown in Fig. 4, for braking rotation of the lower frame (18.1). Note that the braking means are considered as an external force against the lower frame (18.3) and an upper frame (16) whereas a hydraulic motor (18.7) and/or a rotatable shaft (18.8) (See Col. 3, liens 12-43) could be considered an operation unit for operating the rotation braking means.

RE claim 3, Figs. 3 and 4 of LaBounty’s attachment (4,017,114) teach ring gear (18.1) is an adapter having a surface press-contacted by the rotation braking means is disposed on the lower frame (18.3) (See from Col. 2, line 56 to Col. 3, line 10).
RE claim 4, Figs. 1 and 2 of LaBounty’s attachment (4,017,114) show the lower frame (18.1; 20.3) further having claws (20.7 and 20.8) for gripping the workpiece and the attachment includes a grapple.
RE claim 9, LaBounty’s attachment (4,017,114) also provides a motor drive means (18.7) (see Col. 3, lines 12-20) for rotating the lower frame (18.3 and 20.3) and one of a ring gear (18.1) and bearings (18.2) which could be considered as a motor drive stopping means to provide frictions to cause for stopping driving the motor drive means. 
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, filed Aug 10, 2021, with respect to the rejection(s) of claim(s) rejection under 35 USC 112, second paragraph, have been fully considered and are persuasive. However, Applicant's arguments on the Hiroshi (JP 2007186886) have been fully considered but they are not persuasive. 
 Hiroshi (JP 2007186886)
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Claim 1 as amended recites: rotation braking means for braking rotation of the lower frame by an external force: and an operation unit for operating the rotation braking means. These recited features find support in at least the non-limiting description of paragraph 0043 of the as-filed specification of the present application, e.g., the rotation stopping method of the present invention is not a method of the ON/OFF control of the hydraulic motor which is a power source for rotation, but a method of using an external force of the brake 9 to forcibly brake the rotation of the lower frame 82. Further, according to a non-limiting embodiment described in the as-filed specification, a brake wire is connected to a foot brake in driver's seat of the rotating body 2, and is locked to prevent the tube of the brake wire 96 from moving toward the foot brake side. Thus, when the foot brake is pressed, the force causes the two shoes 93a and 93b to press the press-contact surface 82b of the lower frame 82, and thus can brake the rotation of the lower frame 82. 
Claim 1 defines a structure provided with rotation braking means for braking rotation of the lower frame by an external force. In other words, the lower frame, which is rotatably held by the upper frame, is provided with the rotation braking means by an external force, so that the state in which rotation is impossible after stopping is continued regardless of the rotation drive means (such as a hydraulic motor) (see applicant’s arguments on pages 3 and 4) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant lengthily argues that “Hiroshi do not explicitly or inherently disclose the claimed rotation braking means for braking rotation of the lower frame by an external force. In Hiroshi, an attachment having a hydraulic motor 10 for rotating the arm 2 (the supporting part 4a constituting the supporting frame 4. According to paragraph 0006 of Hiroshi, the hydraulic motor, which is rotation driving means, controls the supply of hydraulic pressure to brake the rotation of the arm instead of braking the rotation of the arm by an external force. Thus, the asserted hydraulic motor of Hiroshi does not meet the claimed rotation braking means. Hiroshi 
The Examiner disagrees with the applicant’s argument. 
Claim 1 recites 
An attachment to be mounted to a distal end of a work vehicle arm having a lower frame holding a workpiece and an upper frame rotatably holding the lower frame, 
wherein the attachment comprises rotation braking means for braking rotation of the lower frame by an external force; and 
an operation unit for operating the rotation braking means.
An External Force and an Operation Unit
Hiroshi (JP 2007186886) discloses an attachment to be mounted to a distal end of a work vehicle arm, the attachment ((see Exhibit A) having a lower frame (4) holding a workpiece and an upper frame (5) rotatably holding the lower frame, wherein the attachment comprises rotation braking means (see Exhibit B) for braking rotation of the lower frame. Note that Hiroshi ‘s device (JP 2007186886) discloses an annular flange (5b), a mounting frame (4), and a hydraulic motor (10) (see Exhibit B), pinions (12a), swivel bearings (12), and gear teeth, wherein one the structural elements could be a rotation braking means for braking rotation of the lower frame. Hiroshi ‘s device (JP 
[0012] Further, in the attachment for a work machine of the present invention, the arm and the hydraulic cylinder are supported by a frame. The hydraulic motor and the frame are supported by brackets. As a result, the hydraulic motor can apply a braking force to the frame to which the arm is attached, so that the hydraulic motor can be used as a braking mechanism when the arm is rotated by applying it. Therefore, in the attachment for a work machine of the present invention, it is possible to maintain a state in which a constant braking force is applied for a long period of time even when the attachment is rotated by turning it for a long time. 

Exhibit A				Exhibit B
   
    PNG
    media_image1.png
    300
    258
    media_image1.png
    Greyscale
             
    PNG
    media_image2.png
    190
    242
    media_image2.png
    Greyscale

Note that one of the structural elements including an annular flange (5b), a mounting frame (4), and a hydraulic motor (10) (see Exhibit B), pinions (12a), swivel bearings (12), and gear teeth could be “an external force.” For instance, Fig. 2 of Hiroshi ‘s device (JP 2007186886) shows a pinion (11) which could be considered as “an external force” to apply force to rotate the lower frames. Moreover, one of the hydraulic motor (9 or 10) and a hydraulic circuit (60) (See paragraph [0036]) which are an operation unit for operating the rotation braking means. 
Therefore, claims 1, 3, 4 and 8-10 remains rejected. 


Tucek ‘894 and Cullings ‘895 show a rotatable grapple.
Roberts ‘614 displays an upper frame (2) and a lower frame (3) being rotatabled a chain.
Tourneau ‘303 and Jones ‘995 provide rotatable gripping jaws.
Willett ‘966 and Seaberg ‘564 teach gripping grapples. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (the addition of new limitations in claims 1, 8, 9, and 10 in combination with depending claims 3-7) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL T CHIN/            Primary Examiner, Art Unit 3652